


Exhibit 10.61

 

English Translation

 

SHARES PURCHASE AND SALE AGREEMENT

 

JAIME UGARTE LEE AND OTHER

TO

COMPAÑIA MINERA BARRICK CHILE LIMITADA

 

SANTIAGO, CHILE. December 26, 1997, before me, ARTURO CARVAJAL ESCOBAR,
attorney, Notary Public, Regular of the Seventh Notary of this Department
domiciled at Catedral Street, No. 1233, there appear: On the one hand and as
“sellers” Mr. JAIME UGARTE ABREGO, Chilean, engineer, married, identity card
number 7742672, domiciled at Ahumada 254, office No. 607, who appears on his own
behalf, and in addition, jointly with Mr. JORGE FRANCISCO UGARTE ABREGO,
Chilean, married, attorney, domiciled at Ahumada 254, office No. 607, national
identity card number 7935161-K, on behalf of Mr. JAIME UGARTE LEE, and on the
other hand and as “purchaser”, COMPAÑIA MINERA BARRICK CHILE LIMITADA, tax
identification number 59710-2, limited liability company, in the business of
mining, represented by Mr. KEVIN ATKINSON TEAR, British, married, Certified
Public Accountant, foreigners identity card number 88241598-9 and Mr. MARCOS
WARNER MUNOZ, Chilean, married, commercial engineer, identity card number
5856211-4, all domiciled at Pedro de Valdivia 100, 11 floor, Providencia, all of
legal age and who evidence their identity with the above mentioned identity card
numbers and state:

 

FIRST: Mr. JAIME UGARTE LEE is the owner of 2760 shares and Mr. JAIME UGARTE
ABREGO is the owner of 300 shares, in both cases Serie B shares of COMPAÑIA
MINERA NEVADA S.A., hereinafter also “the Company”, corporation incorporated by
public deed dated February 7, 1983 granted before the Santiago Notary,
Mr. Patricio Rios Vergara, alternate Notary to the regular Mr. Mario Farren
Cornejo, an abstract of which was registered in the Registry of Commerce of the
Santiago Real Estate Registrar, folio 3261, number, 1812, year number 1983.
COMPAÑIA MINERA NEVADA S.A. was formed as a result of the transformation

 

--------------------------------------------------------------------------------


 

of the contractual mining company named COMPAÑIA MINERA NEVADA, originally
incorporated on December 6, 1977, before the Santiago Notary Public Mr. Raul
Undurraga Laso, alternate Notary to the regular Mr. Luis Azócar Alvarez,
registered in folio 415, No.25 of the Property Registry of the Huasco Real State
Registrar corresponding to year 1977.

 

SECOND: Mr. JAIME UGARTE LEE, sells, assigns and transfers herein 2760 Serie B
shares in COMPAÑIA MINERA NEVADA S.A., which he owns, to COMPAÑIA MINERA BARRICK
CHILE LIMITADA, and whose representatives hereby purchase, accept and acquire.

 

THIRD: Mr. JAIME UGARTE ABREGO on its turn, sells, assigns and transfers 300
Serie B shares in COMPAÑIA MINERA NEVADA S.A., which he owns, to COMPAÑIA MINERA
BARRICK CHILE LIMITADA, and whose representatives hereby purchase, accept and
acquire.

 

FOURTH: The shares are sold free of any debt, prohibition, lien or encumbrance.
The sellers deliver to the purchaser herein and the purchaser’s representatives
hereby assert to receive the stock certificates representing the shares that are
being transferred.

 

FIFTH: The purchase price of the shares being sold by both Mr. JAIME UGARTE LEE
and Mr. JAIME UGARTE ABREGO, totals the sum of seven million dollars of the
United States of America, plus a variable price which will be determined
according to the formula established in subsection (b) and subsequent sections
of this clause. The sale price is distributed among the sellers in proportion to
the shares that are sold hereby and is to be paid in the following manner:

 

(a) the sum of seven million dollars, currency of the United States of America,
which the sellers personally and through his representative, as applicable,
assert to receive to their full and complete satisfaction.

 

2

--------------------------------------------------------------------------------


 

(b) a sum of three million and five hundred thousand dollars, currency of the
United States of America, to be paid within a maximum of 10 days from the date
when COMPAÑIA MINERA NEVADA S.A., or its successor in title to the mining
concessions, has produced at least of 30,000 ounces of troy gold during a 30
consecutive day period.

 

(c) a sum of three million five hundred thousand dollars, currency of the United
States of America, to be paid within 30 days following the date when COMPAÑIA
MINERA NEVADA S.A., or its successor in title to the exploitation mining
concessions, has completed 36 months of production of at least 30,000 ounces of
troy gold, in a one month calendar period, whether they are consecutive or not.

 

(d) a sum equivalent to a variable percentage of the refined gold sales of
COMPAÑIA MINERA NEVADA S.A., or its successor in title to the exploitation
mining concessions, from the exploitation of the mining concessions owned at
this time by that Company, as identified in Annex A, which is signed by the
parties and is considered an integral part of this agreement, during each
calendar quarter of operation, for a term of 120 years from this date. The value
of the sales will be calculated according to the average daily price of refined
gold known as “Cash Settlement” in the “London Bullion Broker”, “P.M. Fix” or
“London Final”, during the respective quarter. If the “London Bullion Brokers”
were to cease to exist or issue daily quotes for gold, all references to said
entity would be understood to be made to the entity that replaces it and that
establishes daily gold prices for gold of immediate delivery in an open global
market.

 

The percentage to be paid will be calculated according to the following table
for quarterly average gold price, determined as follows.

 

(1) If the average price of gold is US $325 per troy ounce or less, the
percentage will be 0.75%.

 

3

--------------------------------------------------------------------------------


 

(2) If the average price of gold is US $350 per troy ounce, the percentage will
be 1%.

 

(3) If the average price of gold is US $375 per troy ounce, the percentage will
be 1.25%.

 

(4) If the average price of gold is US $400 per troy ounce, the percentage will
be 1.5%.

 

(5) If the average price of gold is US $500 per troy ounce, the percentage will
be 2.6%.

 

(6) If the average price of gold is US $600 per troy ounce, the percentage will
be 3.4%.

 

(7) If the average price of gold is US $700 per troy ounce, the percentage will
be 4.2%.

 

(8) If the average price of gold is US $800 per troy ounce or more, the
percentage will be 5%.

 

In the event that average gold prices per troy ounce are not provided
specifically in the above table, the percentage to be paid will be determined
using a straight interpolation between the prices and the percentages provided
for in the table, rounding off the results to the nearest figure to two decimals
of one percent.

 

For example, if the average price in a calendar quarter is US $390 dollars, the
percentage to be paid will be 1.4 percent; if the average price is US $414
dollars, the percentage to be paid will be 1.65 percent; if the average price is
US $415 dollars, the percentage to be paid will be 1.67 percent; and if the
average price is US $535 dollars, the percentage to be paid will be 2.88
percent. For these

 

4

--------------------------------------------------------------------------------


 

purposes, the amount of gold will be determined by the number of troy ounces of
refined gold produced by COMPAÑIA MNERA NEVADA S.A., or its successor in title
to the exploitation mining concessions, or delivered to the Company or at its
direction, by the Refinery, Smelter, or another Processor to which the Company
has delivered minerals from the exploitation mining concessions referred to in
Annex A, during a calendar quarter. Refined gold will be defined as the one that
meets or exceeds the normally accepted commercial standards in the “commodities”
market of London or the United States of America, as good delivery gold or
“Bullion Gold”.

 

(e) a sum equivalent to a percentage based on the value of the sales of
unrefined gold contained in the minerals or concentrates, precipitates,
cathodes, leached products or any other product, whether it is final or
intermediate, expressly excluding refined gold, that may have been sold by
COMPAÑIA MINERA NEVADA S.A., or its successor in title to the exploitation
mining concessions, from the exploitation of the mining concessions identified
in Annex A. The sellers will have the right to a percentage from the sale of
gold payable to COMPAÑIA MINERA NEVADA S.A., or its successor in title to the
exploitation mining concessions, according to the settlements between the
Company and the Refinery, Smelter and Processor or other purchaser, in market
conditions, based on the exchange of analysis and/or on the corresponding
arbitration or other mechanism to solve disputes as provided in the respective
agreement, during a calendar quarter, without taking into account the eventual
hedging. To determine the variable percentage to apply in a quarter, in
accordance with the table established in the preceding subsection (d), it will
be presumed that the average gold price is equal to the total price actually
paid during the quarter, divided by the number of troy gold ounces paid
according to the final settlements for that quarter.

 

For example, if the value of gold payable received by COMPAÑIA MINERA NEVADA
S.A. or its successor in title to the exploitation mining concessions, in the
quarterly settlements were $1 million dollars, for a total of 2985 payable troy
gold ounces, the average price of gold would be US $335 dollars and the
percentage to

 

5

--------------------------------------------------------------------------------


 

apply would be 0.85%; if the average payable price received by COMPAÑIA MINERA
NEVADA S.A. or its successor is one quarter were US $2 million dollars for a
total of 4651 payable troy gold ounces, the average price of gold would be US
$430 and the percentage to apply would be 1.83%, and if the value of gold
payable received by COMPAÑIA MINERA NEVADA S.A. or its successor in a quarter
were US $2.5 million dollars, for a total of 4464 payable troy gold ounces, the
average price of gold would be US $560 dollars and the percentage to apply would
be 3.08%.

 

(f) a sum equivalent to a percentage of 1% of the value of actual sales from
January 1, 2017 but not longer than 120 years from the date of this contract, of
copper mineral, from COMPAÑIA MINERA NEVADA S.A., or its successor in title to
the exploitation mining concessions, from such exploitation mining concessions
identified in Annex A, during each calendar quarter of operation following the
said date, without taking into consideration the eventual hedging and the net of
the deductions identified below.

 

The value of sales for the corresponding quarter will be equivalent to the
values payable to COMPAÑIA MINERA NEVADA S.A., or its successor in title to the
exploitation mining concessions for copper, by the Refinery, Smelter or
Processor to whom COMPAÑIA MINERA NEVADA S.A., or an authorized third party or
its successor in title to the exploitation mining concessions, delivers in
market conditions with the following deductions:

 

1) All costs and expenses related to the transportation of concentrates and/or
external processing to COMPAÑIA MINERA NEVADA S.A. or its successor to the
smelter, refinery or destination ports, that is, ground freight, storing
expenses, boarding cost by third parties, maritime freight, insurance during the
transport and other costs connected to said transportation.

 

2) All lease (maquila) costs and/or external processing costs to COMPAÑIA MINERA
NEVADA S.A., or its successor, made by third parties, that is, charges for

 

6

--------------------------------------------------------------------------------


 

metallurgical roasting, copper reductions, charges for fusion, treatment, fines
or penalties for impurities, losses, charges for refinement of copper and price
participation, according to the stipulations normally found in these sale or
lease (maquila) contracts.

 

3) All external costs and charges directly related to the sales of copper
concentrated or metallic copper resulting from their leases (maquilas), that is,
external fees, broker and insurance agency fees, storage, third party reviews,
chemical analysis, and costs for arbitration proceedings for differences related
to the metallic contents, if those were to exist.

 

4) Any encumbrance or tax applicable to the sales or the maritime freight of the
products included in the corresponding statements, from an actual cost, that is,
not recoverable by COMPAÑIA MINERA NEVADA S.A., or its successor. Copper will be
considered sold in the quarter corresponding to the date of its settlement.

 

SIXTH: In the event that COMPAÑIA MINERA NEVADA S.A., or its successor in title
to the exploitation mining concessions produces, acquires, processes or
authorizes the processing of mineral substances that come from exploitation
concessions different from those identified in Annex A, whether that happens
with third parties or companies that are related with COMPAÑIA MINERA NEVADA
S.A. or that said company is affiliated with, or with those where COMPAÑIA
MINERA NEVADA S.A. has direct or indirect interest, the parties agree that such
minerals, metals or metal concentrated from different sources can be mixed or
commingled during the various mining processes or afterwards in any part of the
post mining process, and that in such case, the charges described in the
previous clause, will be made only with respect to the refined gold or unrefined
gold, and after year 2017, for copper obtained or recovered from the metallic
minerals and other mineralogical products, extracted from the exploitation
concessions described in Annex A. For such purpose, COMPAÑIA MINERA NEVADA S.A.
or its successor in title to the exploitation mining concessions will determine
the weight or the volume, and will take samples and tests of the minerals and
materials

 

7

--------------------------------------------------------------------------------


 

from said concessions before they are mixed or commingled. The weight, volume,
sampling and analysis results will be made according to generally accepted
principles and practices for sampling and analysis in the mining industry. The
referred to weight, volume and test will serve as the base for the calculations
of payments that are to be made according to this agreement, in the event of a
sale of mixed products and minerals.

 

SEVENTH: All payments set forth in dollars from the United States of America are
to be made in the national currency of Chile according to the observed dollar
exchange rate set the day prior to the day of actual payment. If the observed
dollar exchange rate ceases to exist, the exchange rate will be the average of
the purchaser exchange rate certified, at the request of the company purchasing
the dollar, for the day of actual payment, from any three of the following
banks: Citibank, N.A., Banco de Chile, Banco Santiago, Banco de Credito e
Inversiones y Banco Santander in Santiago Plaza, The amounts owed will not
accrue interest, except in the event of delay or delinquency in the payment,
where current interest rates will accrue.

 

EIGHTH: The sums to be paid quarterly will be paid within 30 days following the
end of said calendar quarter, in Chilean currency. Each payment will be
accompanied by documentation that supports the decision and calculation of the
amount of refined or unrefined gold, and after year 2017 for copper produced in
the mining concessions identified in Annex A, at the average gold price and at
the agreed percentage. For all legal effects, the settlements disclosed by the
purchasing company are believed to be correctly and properly calculated except
if they are objected to in writing within a maximum term of 90 days following
their presentation. No claims will be accepted after said term, so that the
payments made according to the settlements not timely claimed, will be
considered definitive and final.

 

COMPAÑIA MINERA BARRICK CHILE LIMITADA undertakes herein to have COMPAÑIA MINERA
NEVADA S.A., to allow and put at the disposal of the joint

 

8

--------------------------------------------------------------------------------


 

representative of the sellers and/or independent auditors hired by the sellers,
at their cost, all documents corresponding to the settlements and the production
and sales calculations referred to above. The named auditors must be auditors
from a company registered with the Superintendencia de Bancos of the Republic of
Chile to perform audits and financial statements. To exercise this right, the
sellers shall always act by mutual agreement trough a common representative
appointed by public deed. This provision will apply to all successors and
assignors of the sellers of any kind. On its turn, COMPAÑIA MINERA BARRICK CHILE
LIMITADA hereby undertakes to impose to a third party that acquires the stocks
in COMPAÑIA MINERA NEVADA S.A. the obligation to honor and accept all
requirements and stipulations that are herein established in favor of the
sellers, its successors or assignors. Likewise, in case of a transfer of the
title to the exploitation mining concessions identified in Annex A, it commits
that the new title holder will assume the obligation to provide any existing
information.

 

NINTH: The sellers, acting by mutual consent, may choose to have the payments
corresponding to the percentage of refined gold Production described in the
proceeding subsection (d), clause five, to be made by the delivery of physical
gold, provided they give at least 60 days notice to the purchaser prior to the
date of the respective payment. This option will only be available provided that
the legal rules and regulations of the Central Bank of Chile allow it and
provided that this does not trigger additional costs. The sellers will not have
the right to this option with respect to unrefined gold that may be found in
minerals concentrated. Likewise, the sellers, acting by mutual consent may opt
to have the payment of the shares purchase price referred to in this contract
made in dollars, currency of the United States of America, but only as allowed
under the rules and regulations of the Central Bank of Chile.

 

TENTH: The parties hereby assert that nothing in this agreement may be
interpreted as an obligation assumed by the purchaser, acting by itself, or on
behalf of COMPAÑIA MINERA NEVADA S.A., or its successor in title to the
exploitation mining concessions, to carry out the exploitation of the mining

 

9

--------------------------------------------------------------------------------


 

concessions described in Annex A or to assure that the exploitation will have a
predetermined term, characteristic or production.

 

ELEVENTH: For all purposes of this agreement, the references to refined gold or
“bullion gold” or “gold for good delivery” are understood to be made to a
mineral gold with a content of 99.5% of pure gold. Likewise, the references to
the “hedging” concept shall be understood as all actions with the purpose to
secure or determine a future sales price of gold.

 

TWELFTH: The parties assert that Annex A describes both exploitation mining
concessions and exploration mining concessions, understanding for all legal
purposes that the second claims are considered to be included in Annex A as soon
as they turn into exploitation mining concessions, in all or part.

 

THIRTEENTH: Mr. KEVIN ATKINSON TEAR and MARCOS WARNER MUNOZ, acting also on
behalf of BARRICK GOLD CORPORATION, a corporation organized under the laws of
Ontario, Canada with domicile at Royal Bank Plaza, South Tower, 27 Floor,
Toronto, Canada, state hereby, in the representation they are vested with, that
they agree to have BARRICK GOLD CORPORATION as a joint debtor with COMPAÑIA
MINERA BARRICK CHILE LIMITADA with respect to the obligations that arise for the
latter from this agreement. This guarantee will continue to be in force even if
COMPAÑIA MINERA NEVADA S.A. is no longer affiliated with BARRICK GOLD
CORPORATION or in the event the exploitation mining concessions of Annex A are
transferred to a third party. These stipulations are of the essence of this
agreement for the parties and they have been determinant for its execution.

 

FOURTEENTH: For all legal purposes, the parties fix their domicile in the city
of Santiago and submit to the jurisdiction of its courts. THE AUTHORITY of
Mr. JAIME AND JORGE UGARTE ABREGO to act on behalf of Mr. JAIME UGARTE LEE, is
evidenced in the general power of attorney granted by public deed before the
Notary of Santiago, Mr. Juan Ricardo San Martin Urrejola on the first of

 

10

--------------------------------------------------------------------------------


 

September of 1995, which is not inserted at the request of the parties as it is
known to them. THE AUTHORITY of MR. KEVIN ATKINSON TEAR and MR. MARCOS WARNER
MUNOZ to act on behalf of COMPAÑIA MINERA BARRICK CHILE LIMITADA is evidenced in
the public deed granted on July 31, 1997, before the Santiago Notary Mr. EDUARDO
AVELLO CONCHA, which is not inserted at the request of the parties as it is
known to them. THE AUTHORITY of MR. KEVIN ATKINSON TEAR and MR. MARCOS WARNER
MUNOZ to act on behalf of BARRICK GOLD CORPORATION is evidenced in the power of
attorney public deed granted before the Notary Public of Ontario, Canada, Sybill
Fisa Veeman dated December 16, 1997 and recorded in the Santiago Notary of
Mr. Arturo Carvajal Escobar, on December 22, 1997, which is not inserted at the
request of the parties as it is known to them.

 

AS PROOF and after reading the document, those appearing before me hereby sign.
COPY IS GIVEN. I WITNESS.

 

11

--------------------------------------------------------------------------------
